Citation Nr: 1403290	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-47 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a disability of the proximal interphalangeal joints of both hands.

2.  Entitlement to service connection for plantar fasciitis of both feet, to include as secondary to service-connected bilateral hallux valgus with pes planus. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1981 to August 1990 and from November 1994 to November 2008.  She also appears to have had service in the Maryland Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Waco, Texas. 

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was treated for pain in her fingers, numbness in her hands, and foot pain in service.  Indeed, her service treatment records list plantar fasciitis on her problems list.  The Veteran was afforded a VA examination in January 2009; however, the VA examiner did not review the Veteran's claims file, to include her service treatment records.  The examiner also did not specifically address whether the Veteran did or did not currently have plantar fasciitis.  Moreover, upon examination, the Veteran's hands had normal findings, yet she was assessed as having a bilateral strain and pain of the proximal interphalangeal joints.  It is unclear what findings were used to make such an assessment.  Thus, in consideration of the foregoing, the Board finds that a remand is necessary for an additional medical examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA provides an examination, it must ensure that it is adequate).

The Board also notes that the Veteran's representative asserted in an August 2013 informal hearing presentation that she may have bilateral plantar fasciitis secondary to her service-connected bilateral hallux valgus with pes planus.  Thus, on remand, the Veteran should be provided notice of what evidence is necessary to substantiate claim for secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a notice letter in connection with her claims for service connection. The letter should (1) inform her of the information and evidence that is necessary to substantiate the claim; (2) inform her about the information and evidence that VA will seek to provide; and, (3) inform her about the information and evidence he is expected to provide. Specifically, the letter should notify her of the evidence necessary to substantiate the claim on both a direct and secondary basis.  The letter should also explain how disability ratings and effective dates are determined.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any hand or finger disorder that may be present.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran had finger pain and numb hands in service.  She is also competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology. 

The examiner should identify all current hand or finger disorders.  For each current diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including her symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any plantar fasciitis that may be present.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran had foot pain in service.  She is also competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology. 

The examiner should identify all current foot disorders and specifically indicate whether she has plantar fasciitis of either foot.  If the Veteran has plantar fasciitis, the examiner should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service, including her symptomatology therein.  He or she should also opine as to whether it is at least as likely as not that the disorder is either caused by or aggravated by the Veteran's service-connected bilateral hallux valgus with pes planus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


